Citation Nr: 0835848	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-12 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for lumbar strain and, 
if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk




INTRODUCTION

The veteran had active service from September 1963 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By the June 2004 decision, the RO 
found that new and material evidence had not been received to 
reopen the veteran's claim for service connection for lumbar 
strain and denied service connection for cervical spine 
arthritis.  

The record reveals that the veteran originally requested a 
Decision Review Officer hearing regarding his claims for 
service connection.  However, in a September 2008 form, the 
veteran withdrew his request for a hearing.  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
lumbar strain.  However, the Board also concludes that 
additional development is required regarding the claim.  
Accordingly, the reopened claim will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if additional action is required 
on his part.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The preponderance of the evidence of record does not 
support a finding that arthritis of the cervical spine was 
present during active duty or within the first postservice 
year; competent medical evidence does not relate current 
disability to inservice disease or injury. 

3.  Service connection for lumbar strain was previously 
denied in a February 1966 rating decision.  The veteran was 
informed of this decision and his appellate rights and did 
not appeal.    

4.  The evidence received since the last prior denial of 
service connection for lumbar strain was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine was not incurred in or 
aggravated by active service and may not be presumed to be.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007). 

2.  The RO's February 1966 rating decision denying the 
veteran's claim for service connection for lumbar strain is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1100 (2007).

3.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for lumbar 
strain, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in March 2004, prior to the June 2004 rating decision.  Thus, 
the requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for a cervical spine 
condition and lumbar strain.  The RO also explained what 
information and evidence he must submit and what information 
and evidence will be obtained by VA.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board observes that the veteran was not provided VCAA 
notice regarding the elements of effective date(s) or 
disability rating(s).  However, the veteran's claim for 
service connection for cervical spine arthritis is being 
denied and, consequently, no disability rating or effective 
date will be assigned.  With respect to the veteran's claim 
for service connection for lumbar strain, the veteran will be 
sent corrective notice as detailed in the remand portion 
below.    

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
the VCAA notice, the RO noted the requirement that new and 
material evidence was necessary to reopen the previously 
denied claim for lumbar strain and defined the legal standard 
for such evidence by language that comports with the relevant 
regulatory provisions of 38 C.F.R. § 3.156(a).  With respect 
to any notice deficiency, the Board has determined that new 
and material evidence has been received to reopen the claim; 
thus, any deficiency is rendered moot.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing 
indicates that the veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  Further, any records necessary to adjudicate the 
veteran's claim for service connection for lumbar strain will 
be addressed in the remand portion below.  

The record reveals that the veteran has not been afforded a 
VA examination.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  In regards to the 
veteran's claim for cervical spine arthritis, the Board finds 
that an examination is not needed in this case because the 
only evidence indicating the veteran "suffered an event, 
injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to 5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Thus, there is no reasonable possibility 
that an examination would aid in substantiating the veteran's 
claim since it could not provide evidence of a past event.  
See also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A 
to provide a veteran with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims decided herein.  Accordingly, the 
Board will proceed with appellate review.  


II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.


III.	Cervical Spine Arthritis

The veteran asserts that his current cervical spine condition 
is related to an in-service jeep accident.   

The veteran's private medical records show that the veteran 
currently has a cervical spine condition and has undergone 
multiple surgeries to treat this disability.  In a February 
2003 private medical record, the physician noted that the 
veteran had pseudarthrosis at C6-7.  

However, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim for service 
connection on either a direct or presumptive basis.  

The service treatment records are negative for any 
documentation, notations, or findings of cervical spine 
arthritis.  Indeed, the July 1965 separation examination 
report shows that the veteran's spine was clinically 
evaluated as normal.  

The Board observes that the veteran filed a claim for service 
connection for lumbar strain in December 1965.  In his claim 
for service connection, he attributed his back pain to 
several in-service incidents, including a jeep accident.  
However, the veteran made no mention of any neck pain nor did 
he attribute any other injuries to the in-service jeep 
accident.  The Board also finds that the veteran's statements 
in the February 1992 private medical records are particularly 
probative as to when his neck pain began.  In these records, 
the veteran specifically related his low back pain to 
service, not his neck pain.  In fact, the veteran reported to 
the physician that his neck pain began 6 to 8 months 
following his lumbar exploration and fusion that he received 
in 1968.  Thus, the Board affords more probative value to the 
earlier evidence since it is inconsistent with the veteran's 
current statements as to when his neck pain began.   

The Board acknowledges the submission of a statement from a 
fellow soldier (D.L.) who served with the veteran.  In the 
letter, D.L. explained that the veteran was involved in a 
jeep accident during service, which occurred when the veteran 
was traveling down a muddy and wet hill and lost control of 
the vehicle.  D.L. stated that the veteran was injured during 
this accident and was taken away in a field ambulance.  
However, the letter does not specify what injury the veteran 
complained of as a result of this accident.  The record shows 
that the veteran has stated several times that it was his 
back that was injured from this accident, not his neck.  
Therefore, the Board affords low probative value to D.L.'s 
statement because it does not provide credible evidence as to 
when the veteran's cervical spine condition was incurred.   

Lastly, there is no competent medical opinion of record 
relating the veteran's current cervical spine arthritis to 
service or the first postservice year, which would support a 
grant of service connection on a direct or presumptive basis.  
The only evidence of record that relates the veteran's 
current cervical spine condition to service are his own lay 
statements.  While the Board acknowledges the sincerity of 
the veteran's belief that his cervical spine condition is 
related to service, he is not considered competent to 
diagnose a medical disorder or render an opinion as to the 
cause or etiology of any current disorder.  In this case, 
nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for cervical spine arthritis.  Thus, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


IV.	New and Material Evidence

Service connection was previously denied for lumbar strain in 
a February 1966 rating decision on the basis that there was 
no evidence of an in-service injury.  The RO provided the 
veteran with a copy of the rating decision and notice of his 
appellate rights; however, the veteran did not appeal.  Thus, 
the February 1966 rating decision is final based on the 
evidence of record at that time.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1105.  

The veteran submitted another claim of entitlement to service 
connection for lumbar strain in July 2003.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The evidence which was of record at the time of February 1966 
rating decision that denied service connection for lumbar 
strain includes the veteran's service records and VA 
examination report.  The RO denied the claim on the basis 
that there was no record of any in-service injury.  For 
evidence to be new and material in this matter, it would have 
to tend to show that the veteran had an in-service injury.   

Subsequent to the February 1966 rating decision, additional 
evidence has been received, including post-service medical 
records dated up to 2003,  a statement from D.L. who served 
with the veteran during service, and the veteran's 
statements.    

Most important, for the purpose of reopening the veteran's 
claim for service connection for lumbar strain, is D.L.'s 
statement.  As explained above, D.L. was a soldier who served 
with the veteran and stated that he was present when the 
veteran had a jeep accident during service.  He explained 
that the veteran lost control of the jeep and when he asked 
the veteran how he was, the veteran responded that he was 
sore in several places.  D.L. then noted that the veteran was 
taken away in a field ambulance.   

The Board finds that this statement constitutes new and 
material evidence as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2007).  In making this determination, the Board 
notes that the Court has determined that evidence submitted 
to reopen a claim is presumed to be true for the purpose of 
determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  As detailed above, the February 
1966 rating decision denied the veteran's claim for service 
connection, in part, because there was no evidence of any in-
service injury.  As the statement submitted provides details 
of an in-service accident, which is presumed to be true, the 
Board finds that new and material evidence has been received 
pursuant to 38 C.F.R. § 3.156(a) regarding the lumbar strain.  
Therefore, the claim is reopened.

However, the Board notes that, the adjudication of the 
veteran's appeal does not end with the finding that new and 
material evidence has been received.  In further adjudication 
of the claim, the presumption that the additional evidence is 
true without regard to the other evidence of record no longer 
applies.

For the reasons stated in the REMAND portion of this decision 
below, the Board concludes that additional development is 
required in order to address the merits of the underlying 
service connection claim.


ORDER

Entitlement to service connection for cervical spine 
arthritis is denied.  

Having received new and material evidence to reopen a claim 
of entitlement to service connection for lumbar strain, the 
appeal is granted to this extent only.


REMAND

As noted above, the Board has determined that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for lumbar strain.  
Associated with the claims folder is competent evidence 
documenting the current existence of back problems, the 
extensive record of history documenting the veteran's back 
treatment since December 1965, two months after separation 
from service, a fellow soldier's statement confirming an in-
service jeep accident, and the veteran's assertions that his 
current back problems are due to active service.

The VCAA requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, a VA examination is 
considered necessary to the decision of a claim if there is 
competent evidence on file that a veteran has a current 
disability or persistent and recurring symptoms of disability 
that in turn may be associated with his active service but 
the medical evidence on file is insufficient to resolve the 
claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. § 
3.159(c)(4)(i). A VA examination has not been conducted to 
determine the etiology of the current back disability and the 
Board finds such that a VA examination is required in order 
to adjudicate the claim of entitlement to service connection 
for lumbar strain.

The Board takes note of the veteran's contentions that not 
all of the medical evidence is currently on file.  In his VA 
Form 9, the veteran asserted that he was treated for low back 
pain in Fort Riley, Kansas, where he was transferred 
following his tour of duty in Korea.  As mentioned 
previously, the RO requested these records and the claims 
folder contains clinical records from Irwin Army Hospital in 
Fort Riley, Kansas; however, they do not show treatment for 
lumbar strain or any other back problems.  Thus, the Board 
finds that an additional request for these records is not 
necessary to assist the veteran.  Further, the veteran 
contends that his records from service are incomplete and 
that his in-service treatment records for back pain are not 
on file.  The Board notes that there have been two requests 
for these records, in connection with his earlier claim for 
service connection in 1965 and his current claim for service 
connection.  Both requests to the National Personnel Records 
Center (NPRC) were returned with negative responses regarding 
any records pertaining to the veteran's back pain.  However, 
the record reveals that the RO sent a third request to the 
NPRC regarding other in-service incidents, including falling 
down the stairs in Korea and playing football, to which the 
veteran has related his back pain.  The NPRC responded that 
it did not have sufficient information to conduct the search 
because it needed the name of the hospital to do so.  The 
Board is of the opinion that the RO should make an additional 
request to the NPRC with the name of the hospital where the 
veteran claims he was treated for back pain.    

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the veteran and 
request that he provide the name of the 
hospital where he received in-service 
treatment for his back pain from falling 
down the stairs and playing football.  
Thereafter, contact the NPRC or any other 
appropriate agency to obtain records for 
the alleged in-service hospitalization.  
All efforts to obtain these records should 
be fully documented and the NPRC must 
provide a negative response if records are 
not available.

3.  The RO should contact the veteran and 
request that he submit the names and 
addresses of any medical care providers 
(VA and non-VA) who have treated the 
veteran for his lumbar strain (on either 
an inpatient or outpatient basis) since 
December 1965, that are not already on 
file. After securing any necessary 
release, the RO should obtain those 
records and associate them with the claims 
folder.  

4.  After obtaining any additional records 
to the extent possible, the veteran should 
be afforded a VA examination to determine 
the etiology of his current lumbar strain.  
The claims folder should be made available 
to the examiner for review of pertinent 
documents therein in connection with the 
examination.  The examiner should indicate 
whether the veteran's medical records and 
claims folder were reviewed.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent degree of probability or 
higher) that the veteran's lumbar strain 
is related to his period of active 
military duty.  A rationale should be 
provided for the opinion given and the 
factors upon which the medical opinion is 
based must be set forth in the report.  

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the veteran's claim of 
entitlement to service connection for 
lumbar strain can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


